IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                    March 7, 2008
                                 No. 06-61138
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

JOHN STEPHAN PARISIE

                                             Plaintiff-Appellant

v.

CORRECTIONAL MEDICAL SERVICES INC, Located in St Louis, Missouri;
PHARMACORRX

                                             Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                            USDC No. 4:05-CV-40


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      John Stephan Parisie, Mississippi prisoner # K8188, filed the instant 42
U.S.C. § 1983 suit to seek redress for alleged acts of deliberate indifference to his
medical needs while incarcerated at the Mississippi State Penitentiary in
Parchman, Mississippi. Parisie appeals the district court’s grant of summary
judgment in favor of Correctional Medical Services, Inc. (CMS), PharmaCorr,
L.L.C. (PharmaCorr), the dismissal of Dr. Juan Santos, and the dismissal of


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61138

Parisie’s § 1983 suit. Parisie has also filed a motion to supplement his brief on
appeal to add certain exhibits.
      Parisie asserts that PharmaCorr was deliberately indifferent to his
medical needs by failing to timely refill his prescriptions and that CMS and its
agent, Dr. Santos, also acted with deliberate indifference in failing to timely
provide medical treatment. He asserts that he suffered substantial harm as a
result of the defendants’ acts of deliberate indifference.
      Our review of the record reveals no error in connection with the district
court’s grant of summary judgment in favor of PharmaCorr and CMS. See
Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003); FED. R. CIV. P. 56(c). The
record evidence does not show that PharmaCorr acted with deliberate
indifference in failing to process Parisie’s requests. Because Parisie does not
challenge the district court’s determination that CMS cannot be vicariously
liable for the actions of agents, he has abandoned the issue on appeal. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Further, the undisputed medical evidence does not demonstrate that Dr.
Santos acted with deliberate indifference or that Parisie suffered any substantial
harm as a result of the alleged delay in medical treatment. See Farmer v.
Brennan, 511 U.S. 825, 837 (1994); Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th
Cir. 1993). The facts underlying Parisie’s claim do not clearly evince the need
for the medical care he claims Dr. Santos denied him. See Johnson v. Treen, 759
F.2d 1236, 1238 (5th Cir. 1985).      Parisie has failed to show any error in
connection with the district court’s judgment. Accordingly, that judgment is
AFFIRMED. Parisie’s motion to supplement his brief is DENIED.




                                        2